 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers, Lo-cal 1049, AFL-CIO and Lewis Tree Service, Inc.Case 29-CB-3143August 10, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLIOAND TRUESI)AL.EOn April 18, 1979, Administrative Law Judge Wal-ter H. Maloney, Jr., issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting memorandum of law, and theCharging Party filed a brief in support of the Admin-istrative Law Judge's Decision.Pursuant to the provision of Section 3(b) of the Na-tional Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its authority inthis proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, memoran-dum, and brief and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, as modi-fied herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified,and hereby orders that the Respondent, InternationalBrotherhood of Electrical Workers, Local 1049,AFL-CIO, Hauppage, New York, its officers, agents,and representatives, shall:I. Cease and desist from:(a) Proposing or executing any contract provisionwith Lewis Tree Service, Inc. (Lewis), which condi-tions the right to obtain or accrue seniority by anyLewis employee upon membership in the Union.(b) Insisting to impasse over the inclusion in a col-lective-bargaining agreement with Lewis of any con-tract proposal which confers seniority rights or anyI We shall modify the recommended Order to include affirmative remediallanguage inadvertently omitted by the Administrative Law Judge. In addi-tion, we shall substitute the Board's narrow "in any like or related manner"injunctive language for the broad "in any other manner" injunction recom-mended by the Administrative Law Judge, because Respondent's violationsof the Act demonstrate neither a proclivity to violate the Act nor a generaldisregard for employees' fundamental statutory nghts. See Hickmott Foods.Inc. 242 NLRB 1357 (1979). Finally, we shall modify the recommendedOrder to require that Respondent send signed copies of the notice for volun-tary posting by Lewis Tree Service, Inc.. to the Regional Director for Region29, rather than directly to Lewis.other rights, including bumping rights, upon any indi-viduals other than line clearance employees employedby Lewis on the property of the Long Island LightingCompany, exclusive of maintenance employees, officeclerical employees, and supervisors as defined in theAct.(c) Enforcing any contract provision in the 197778 or the 1978 79 collective-bargaining agreementswith Lewis which confers seniority rights, includingbumping rights, upon any individuals other than lineclearance employees employed by Lewis on the prop-erty of the Long Island Lighting Company, exclusiveof maintenance employees, office clerical employees,and supervisors as defined in the Act.(d) In any like or related manner refusing to bar-gain in good faith with Lewis.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Notify Lewis in writing that Respondent willnot insist on enforcement of the above-described con-tract provision in the 1977 78 or the 1978 79 collec-tive-bargaining agreements with Lewis.(b) Post at its offices and meeting halls copies ofthe attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 29, after being duly signed by Respon-dent's authorized representative, shall be posted by itimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees and members are customarily posted. Rea-sonable steps shall be taken by Respondent to insurethat such notices are not altered, defaced, or coveredby any other material.(c) Sign and return to the Regional Director forRegion 29 sufficient copies of the attached noticemarked "Appendix" for posting by Lewis, if willing,in conspicuous places, including all places where no-tices to employees are customarily posted.(d) Notify the Regional Director for Region 29. inwriting, within 20 days from the date of this Order.what steps Respondent has taken to comply herewith.2In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Po- ted bh Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE 10 EMPI.OYEI:S AND MEMBERSPOSTED BY ORDER OF THENATIONAl. LABOR RELAIIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties were permitted tointroduce evidence, the National Labor Relations244 NLRB No. 21124 ELECT'RIC WORKERS. I.OCAI 1049Board has found that we have violated the Nationall.abor Relations Act. as amended, and has ordered usto post this notice.WI: V\iil. NI insist to impasse during collec-tive bargaining with Lewis Tree Service. Inc.,that Lewis Tree Service. Inc.. agree to an5'pro-posal which accords seniority rights, includingbumping rights, to any' individuals who are notemployed in the Lewis line clearance bargainingunit on the Long Island Lighting Companyproperty.W'1v Wll .Nor propose or execute any contractprovision with Lewis Tree Service, Inc.. whichconditions the obtaining or accruing of seniorityby any Lewis employee upon membership in theUnion.Wt: WIl. NOT give effect to any provision inthe 1977-78 or the 1978-79 contract with LewisTree Service, Inc.. which accords seniority rights,including bumping rights, to any individuals whoare not employed in the Lewis line clearance bar-gaining unit on the Long Island Lighting Com-pany property, and Wr'WvI.. notify Lewis TreeService. Inc., in writing, of our action in this re-spect.WI Wl.L NOT in any like or related mannerrefuse to bargain in good faith with Lewis TreeService, Inc.INTERNATIONAI. BROTIIERHOOD OF ELE(C'RI-('Al. WORKERS, LocAt. 1049, AFL-CIODECISIONFINDINGSl OF FACTI. STAIEMENI OF TIlE CASEWALTER H. MALONEY, JR., Administrative Law Judge:This case came on for hearing before me upon an unfairlabor practice complaint' issued by the Acting Regional Di-rector for Region 29, and amended thereafter, which allegesthat Respondent International Brotherhood of electricalWorkers, Local 1049. AFL CIO (Union or IBEW), vio-lated Section 8(b)(3) of the Act. More particularly,. the com-plaint alleges that Respondent, when it engaged in collec-tive bargaining with Charging Party Lewis Tree Company.Inc.,. (Lewis) unlawfully insisted to impasse on nonmanda-I The principal docket entries in this case are as follows:Charge filed against Respondent by Lewis Tree Service, Inc.. on Decem-ber 9, 1977: complaint issued by Acting Director. Region 29. on June 20.1978; Respondent's answer filed on July 12. 1978: amended complaint issuedby Director, Region 29. on September 29. 1978. Respondent's answer to theamended complaint issued on October 16, 1978: hearing held in Brooklyn.New York, on November 15, 1978; briefs filed by the General Counsel.Charging Party. and Respondent with me on January 2. 1979.2 Respondent admits, and I find, that Lewis Tree Service. Inc.. is a NewYork corporation which maintains ts principal place o business at Roches-tor\ sublects of bargaining, namely whether ith collectle-hargaining agreemenl should contain a pr'. scotn wlhichgears seniority to union membership and u, hether the agrec-ment should contain a property.side seniority clause: i.c.. seniority provision which accords seniority in the l.e i,bargaining unit to certain employees of its comnpelitor. As-plundh Tree Expert Co. (Asplundh}. .ewis and Asplundhperform tree-trimming work for the same property owner.namely the Long Island Lighting Compan (I.ilco). Re-spondent claims that the first noted provision was includedby error in an earlier collective-bargaining agreement andthat it should he excused from an' wrongdoing in this re-gard because, when the error was discovered Respondentwithdrew the proposal in subsequent negotiations .As ibrpropertuwide seniority. Respondent earnestly argues thatthis proposal is a mandatory and not a permissive suhject ofhargaining. so it is at liberty to apply economic pressure toobtain inclusion of the provision in t labor contract. I ponthese contentions, the issues herein were drawn.'11. I ll- t NI-AIR t.AB(OR RA('I (t S A lil 1)The Long Island Lighting Company provides electricalservice to the inhabitants of Nassau and Suffolk ('ounties inLong Island and the fifth ward of Queens Count,. In orderto eliminate interference with its electrical lines due to thegrowth of trees and underbrush. Lilco contracts with tree-trimming companies to remove such growth from ts rightsof way. The extent and scope of these contracts must at an,given time depend upon the amount of monec a'aillahle toLilco for maintenance. Since 1938 and continuing to date.Lilco has contracted with Asplundh for tree removal. I'ntil1975. Asplundh had the only contract of this kind on theentire Lilco right of way. Since about 1938. Asplundh hasmaintained collective-bargaining agreements with Respon-dent which have contained co n entional union-securits antiseniority clauses.In 1975. l.ilco attempted to introduce a measure of com-petition in its maintenance operation and contracted withTree Preservation. Inc.. to perform some of its tree-trim-ming work, thereby relegating Asplundh to perform workonly on a portion of its right-of-way. In organizing a crewto perform its contract for Lilco. Tree Preservation ob-tained men from Respondent and signed a collective-hbar-gaining agreement with Respondent similar to the As-plundh contract.In 1977. Tree Preservation lost its contract with ilco andLewis succeeded it. When Lewis began performing mainte-nance work for Lilco in March 1977. it took over some ofthe Tree Preservation employees and signed a collective-bargaining agreement with Respondent. The agreement. ef-fective from March 1977 until October 1977. contained thefollowing relevant provisions:ter. New York. It is engaged in New York. Pennsslvana. Rhode Island. andelsewhere in the business of tree tnmming. tree remosal. landscaping. andrelated work. In the preceding ear in purchased In NeA' York direoll? trl)npoints and places outside the State o, New York gxids and materialls aluedin excess of $50.000. Accordingly. l.evis tree Serm ce. Inc.. engaged In com-merce within the meaning of Seclion 2(2). 61. and (7) of the .Act Respondentis a labor organization lthin the meaning ,of Seclion 2(s) of the ActCorrections to the transcript hase been approsed and ned accordinglx1 2 I)I(ISIONS ()F NATIONA. I.ABO()R RELATIONS BOARDArticle IX Seniority and a: Ofl(A) I. The term bargaining unit as it appears inthis agreemIent. shall he definled as that group of mem-hcrs (of local UInion 1049. I.B.1.W. who share a com-mon interest in conditions of employment within theocciupation known as line clearance and whose pri-marv duties consist of' trimniing and clearing trees andhrush fromn in and around electrical conductors n theproperit of' the I.ong Island Lighting Company withinthe territorial jurisdiction of I.ocal [Union 1049,I. 1. F. W .*(l) When it is necessary to curtail forces in an OCCu-pational group in a seniority unit, because of lack of'work, seniority shall govern.((i) I. Seniority and qualification shall be recog-nized by the amount of' service on the property of thel.ong Island l.ighting ompany within the territorialjurisdiction of' Local 1049. I.B.E.W.2. The most senior qualified man shall he workingin his highest classification regardless of' contractor.* .* * *5. The Union shall, within thirty 30) days followingthe date hereoff prepare a seniority list covering em-ployees in the bargaining unit. Such list shall containthe employee's name. seniority, and total length ofcontinuous service on the property .... The status ofan employee entering the bargaining unit after the dateof this Agreement shall be determined in like mannerby the Employer. His name. seniority, and total lengthof service shall be added to the seniority list and heand the union notified ....7. All promotions and vacancies shall be filled bythe most senior qualified employee having the qualifi-cation to do the job ....8. In layoffs and recalls from layoffs. seniority shallgovern ....9. Whenever two (2) employees have equal senior-ity, the employee having the greater total length of'continuous service on the ong Island Lighting Com-pany's property shall be deemed the senior employeefor all purposes.10. Notwithstanding anything to the contraryherein contained, it is hereby agreed by and betweenthe respective parties hereto, that during the term of'this contract, seniority for all purposes except for bene-fits as required under Article XXII(D) "Local Union1049 Annuity Fund," shall be defined and determinedby the amount of service an employee may have on theproperty of the Long Island Lighting Company withinthe territorial jurisdiction of Local 1049, I.B.E.W.Similar provisions were found in the Asplundh and TreePreservation contracts.Lewis employs about 100 men on the Lilco property.About 60 are engaged in maintenance work not covered bythis I BEW contract and are not in olved in this dispute. Inthe sulmmer of 1977 l.ewis had about 40 line clearance em-plosees who were covered b the March October agree-ment with Respondent. At that time. Asplundh had abouttwice that number perfiOrming line clearance work on the.ilco property under an IBEW contract.' On August 14.1977. Iilco notified l.ewis and Asplundh that it was cuttingback on line clearance work and that, eflectie 2 weeksfrom the date of notification, each would have to las off 25percent of its line clearance employees. At that time. IL.eisemployed 40 men doing line clearance work on the l.ilcoproperty and Asplundh had 80 men.On August 15, 1977, the Union prepared and gave tol.ewis a seniority list of its employees showing dates of se-niority beginning in 1949. It insisted that l.ewis coinplwith the terms of its contract. which accorded seniority on aunified basis to all line clearance men working on the ilcoproperty. regardless of whether the' were l.ewis or As-plundh employees. Lewis reluctantly complied with this re-quest and permitted Asplundh employees to bump into itspayroll.' As a result, on August 29. when the layoffs oc-curred. Lewis did not lay off merely 10 men as originallycontemplated. It laid off 19 men in order to absorb on itspayroll 9 former Asplundh employees who had been laidoff b their employer as a result of the Lilco economsmove. lewis complains that the efftct of displacing nine ofits employees with Asplundh employees greatl damagedits unemployment compensation rating, increased its costsbecause the nine senior former Asplundh employees en-joyed greater vacation and other benefits than did the ju-nior men they replaced. and also caused an internal reshuf-fling of Lewis work crews since senior men are entitledunder the contract to their pick of work locations.Collective bargaining for a new contract began shortlyafter the August layoff. Lewis was determined that it wouldnever again agree to any seniority provisions which re-quired it to absorb Asplundh ernployees. while the Unionwas equally insistent upon propertywide seniority. Severalmeetings were held between l.ewis representatives and Re-spondent's representatives during the months of September.October, and November 1977. a few of which were at-tended by Asplundh representatives. Whenever the senior-ity issue arose. Lewis told the Union that it did not wish tobecome merely a labor broker and that it would not agreeto cross-bumping (or intercompany seniority) provisions infuture contracts.Although the March 1977 contract expired on October 1,negotiations on a new contract dragged on into Octoberand November without any conclusion but without an, in-terruption of work. By mid-October. the serv ices of a fed-eral mediator were obtained. but he was not able to resolvethe dispute over cross-bumping. By October 27 Asplundhhad tentatively come to terms with Respondent and hadagreed to a continuation of propertywide seniority. On No-vember 18 the Union forwarded to Lewis a written pro-posal which contained a provision for cross-bumping with' At the lime of the hearing Lewis still had about one-lhird of Lilco's lineclearance work and Asplundh had the other two-thirds o the work.' No t.esis employees were eligible to bump nto he Asplundh unit be-cause. by and large. he) were junior n seniority to Asplundh employees.126rt [tl.(1 RIC WO(RKi.RS. LOCAL. 1049other emploxers working on the I.1Ico propert\ Ile l 1niothreatened to strike if the agreerment w as not signed hb No-nembher 23. Bs letter of' No'eemher 22. I e is replied that itwould not agree to the provision for a multiemploer se-niorit, unit hut would agree to cross-humping except forforemen and employees in the T I classiicatlion. Ihe[lnion refused to accede to this request and told .e is that.it' it did not sign, its members would promptly cease work-tig. inll. Ieu is wrote to the Union. stating that in lightof the strike threat it would execute the UInion's last pro-posal. containing the above-quoted definition of bargainingunit and seniority provisions which read. in pertinent part:(A) Seniority rating shall be figured upon the terms'beginning with the initial date of employment withinthe seniority unit. Such seniority shall be cumulativeregardless of the contractor or contractors with whomsuch seniority has been accumulated. on the propertyof the l.ong Island Lighting (Company. within the terri-torial jurisdiction of Local 1049. I.B.EW.(2) Except as herein contained. it is the expressedintention of the parties hereto to allow credit for pastseniority within the seniority unit and such seniorityshall he (the) basis for determining employee benefitsand any employee rights rising under this contract.(E) When it is necessary to curtail forces in an occu-pational group in a seniority unit, because of lack ofwork. seniority shall govern.The agreement also contained the definition ol' seniorityunit set forth above as a definition of bargaining unit. Inagreeing to execute the union proposal. Lewis stated that itwas doing so under protest and that it would file unfairlabor practice charges to contest the action of the Union inthreatening to strike in order to obtain inclusion of theseclauses in the agreement.The contract had a duration of I year and expired Octo-ber 1. 1978. Lewis filed charges. but before this case cameon for hearing negotiations commenced for another I-yearcontract, to begin on October 2. 1978. In 1978 the Unionremained adamant that provisions in the 1977 78 agree-ment relating to seniority and bumping be retained. In lightof allegations contained in the complaint herein to the ef-fect that article IX(A)l was per se illegal because itamounted to a violation of Section 8(a)(3) of the Act. theUnion was amenable to changing that provision duringnegotiations for the 1978 79 agreement to read:The term seniority unit, as it appears in this agree-ment, shall be defined as that group of employees whoworked for one or more line clearance contractors, andwho share a common interest in conditions of employ-ment within the occupation known as line clearanceHowever, the Union was not amenable to any changes inthe concept of seniority or cross-bumping. At the time ofthe hearing Lewis was contemplating the execution of arenewed agreement, under protest, utilizing the definitionset forth immediately above and containing provisions for apropertywide seniority unit, the legality of which is at issuein this case.Analysis and ('onclusionsA. 77 ( hitnoe Delining Seni;rilv t ti in I'rCrn l l tonThe original clause contained in the 1977 78 agreementbetu een the parties was unlaw ful on its face because it con-ditioned senioity upon union membership. The fact that thecontract also contains a lawful unlon-seulri ts cIIause is nodefense. since the provision in question would preclude anew employee from accruing seniority because of nonmlem-bership in the Union during the 30-da period that he islawfully entitled to work for Lewis without being a unionmember. ocal U'niotn '79 of .Nas'lll ('rCount. \it orA.Brotherhood of Painters and .lli/t 7r1rac(k. .4 H. ( I(0 i(.ar-i11 Division of Ihe Masler Painters ,ls ocialonnt Of Xals Sl,-Suffdl Countives. Inc.). 212 N.RB 615 1 9741. The fact thatRespondent. when faced with defending this pro\ ision in anunfair labor practice proceeding. was willing to eliminate orrevise this clause and to agree to its revision in tfuture con-tracts is no defense to a finding of bad-faith bargaining incausing it to be placed in a contract in the first place. nor isit a defense to a Board order requiring it to cease and desistfrom similar conduct in the future. ., R.B s. %fhsca es -tlc Mil Mi. Inc.. 339 U.S. 563 (1950).B. Insisting Lpon a Definition Senioriti 'nit to IncludeEnplovees o/'.4 nother EnphnlcerIn the course of collective bargaining. either part! mayinsist to impasse. including a resort to economic pressure. inorder to obtain the assent of the other part t any of' itsproposals as long as those proposals relate to wages, hours.and terms and conditions of employ ment. With respect toanother category of provisions termed nonmandatory sub-jects, parties are at liberty to include such items in a con-tract without running afoul of the law as long as the agree-ment to include such items in a contract without runningafoul of the law as long as the agreement to include them iswholly voluntary on both sides. However. insistence to im-passe over such provisions is bad-faith bargaining and is anunfair labor practice warranting a remedial order by theBoard. Wooster Division of Borg- Warner Corporation .N.L.R.B.. 356 U.S. 342 (1958).Respondent argues that there is a long-standing traditionto the effect that seniority among employees engaged in lineclearance on the Lilco property should be propertywide andthat the Board should honor that tradition as part of thebargaining history of the parties. The argument is mis-placed. For 35 years there was only one employer engagedin tree trimming on the Lilco property. and hence there wasonly one bargaining unit of tree trimmers." However. whenother employers came on the property, additional bargain-' The 1947 contract between Asplundh and the Union. which Respondentplaced In evidence in support of its argument regarding bargaining histor.covers "all work performed by the Employer [Asplundhl for the Long IslandLighting Compan) S)stem on Long Island." This pre-Tfil-Hlartle? Agree-ment equates senioriyS with continuous good standing in the Lnlon Thisprovision can hardl constitute bargaining histor) n light o the 1947changes in the Act. Nowhere in this contract. or in an other contractsexecuted before 1973. did the Union and Asplundh talk in terms of ans unitother than a unit composed of Asplundh emplosees127 I)t'FCISIONS ()1 NATIONAIl I.ABOR RELATIONS BOARI)ing units came into being so that unitwide seniorit, andpropertswide seniorit no longer amounted to the samething. While the Board honors bargaining history, it canonly honor such history as it unfolds within the confines ofa bargaining unit. Respondent cannot rely upon bargaininghistory in an Asplundh bargaining unit to impose multi-employer bargaining upon some other employer who is en-titled to limit its barganing to the wages, hours, and termsand conditions of employment of its own employees andnot of' someone else's employees. Respondent also arguesthat a provision does not become nonmandatory in charac-ter simply because it has extra-unit seniority and cross-bumping provisions at issue in this case. These provisionshave more than extra-unit impact. They confer intraunitrights upon individuals who are not employed in a bargain-ing unit whose boundaries define the obligations of the par-ties herein. and have direct and adverse impact on unitemployees.There is no dispute that the Union insisted to impasse inits effort to secure the adoption of the disputed clause, bothby its general bargaining stance and by its repeated threatsto strike Lewis. Respondent's definition of seniority ex-pands the boundaries of the bargaining unit from one lim-ited to Lewis' employees to one which includes the employ-ees of any other employer engaged in line clearance workon the Lilco property, at least as to the matter of seniority.since the definition serves to confer upon those employeescontract rights within this unit. It is well settled that theexpansion of a bargaining unit to include other employeesis a permissive but not a mandatory subject of bargaining.An employer has no statutory obligation to discuss wages,hours, and terms and conditions of employment relating toemployees other than those employed within a recognizedor certified bargaining unit (even if all of them are its ownemployees and not, as here, employees of another em-ployer). See Shell Oil Company and its divisions Shell Chemi-cal Company and Shell Development Company. 194 NLRB988 (1972). and cases cited therein. When a union insists toimpasse upon terms and conditions of employment relatingto employees outside the bargaining unit. it is, in effect,seeking to expand the bargaining unit, and this end may beachieved only by voluntary agreement. not by pressure orthreats of pressure. Utility Workers Union of America, AFL-CIO and its Locals Nos. 111, etc, (Ohio Power Compan.,. 203NLRB 230 (1973); Local 164, Brotherhood of Painters. Dec-orators and Paperhangers of America, AFL CIO (A.D.Cheatham Painting Company), 126 NLRB 997 (1960):N.L. R.B. v. Southern California Pipe Trades District CouncilNo. 16, Plumbers, 449 F.2d 668 (4th Cir. 1971). Hence.when Respondent threatened to strike Lewis and otherwisedemonstrated its adamant insistence on the inclusion of itsproposal relating to the seniority unit, it was attempting toexpand the scope of the bargaining unit and was therebyengaging in bad-faith bargaining in violation of Section8(b)(3) of the Act. I so find and conclude.Upon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I make the following:CON('I.USIONS OF LAWRespondent. International Brotherhood of ElectricalWorkers, Local 1049, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.2. Lewis Tree Service. Inc.. is an employer engaged incommerce within the meaning of Section 2(2). (6), and (7)of' the Act.3. All line clearance employees employed by Lewis TreeService. Inc.. on the property of the Long Island LightingCompany, exclusive of maintenance employees. office cleri-cal employees. and supervisors as defined in the Act. consti-tute a unit appropriate for collective bargaining within themeaning of Section 9(b) of the Act.4. At all times material herein. Respondent has been andis the exclusive representative of employees employed in theunit described above in Conclusion of Law number 3 forthe purposes of collective bargaining, within the meaning ofSection 9(a) of the Act.5. By insisting to impasse upon a nonmandatory subjectof bargaining, namely that Lewis Tree Service. Inc.. includea provision in a collective-bargaining agreement for at se-niority unit which would grant seniority rights, includingbumping privileges, to employees of another employer whoare employed in a bargaining unit different from that de-scribed above in Conclusion of Law number 3 and con-cluding an agreement with Lewis Tree Service. Inc., con-taining a provision which conditions the right to obtain andaccrue seniority upon membership in the RespondentUnion, Respondent herein violated Section 8(hb)(3) of theAct.6. The aforesaid unfair labor practices have a close, inti-mate, and substantial effect on commerce within the mean-ing of Section 2(6) of the Act.Tmi REMFDYHaving found that Respondent has committed certainunfair labor practices, I will recommend that it be orderedto cease and desist therefrom and to take other actions de-signed to effectuate the purposes and policies of the Act. Iwill recommend that Respondent be ordered to cease anddesist from insisting upon or executing any contract provi-sion which conditions the right to obtain or accrue seniorityupon union membership, that it be required to cease anddesist from insisting to impasse on any contract proposalwhich confers seniority or bumping rights upon any' personsother than employees employed in the Lewis bargainingunit, and that it cease and desist from insisting to impasseupon any other nonmandatory subjects of bargaining. Lew-is and Respondent agreed to a 1977 78 contract containingthe seniority-bumping provision as a result of unlawfulpressure brought by Respondent, which contract has ex-pired by its terms. They have further agreed to a 1978 79contract containing the same provisions also as a result ofunlawful pressure applied by the Union. I will recommendan order requiring Respondent to cease recognizing or giv-ing effect to any rights and privileges which may have ac-crued to any individual as a result of the inclusion of suchcontract provision in the 1977-78 agreement. and to ex-ecute the 1978 79 agreement without the inclusion of suchprovisions. I will also require Respondent to post a noticeinforming its members of their rights and of the results inthis case, and to furnish Lewis with a signed copy of thatnotice which Lewis may post if it chooses.IRecommended Order omitted from publication.128X